DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7, 11 and 18 are objected to because of the following informalities:  
Claim 1 recites “configured to fixed” in line 4.  It should be changed to “configured to fix”.  
Claim 5 recites “first elastic element” in line 2.  It should be changed to “the first elastic element”.
Claim 7 recites “and end portion” in line 1.  It should be changed to “an end portion”.
Claim 11 recites “the first cantilever” in lines 1-2, and “the first corner” in line 2.  They should be changed to “a first cantilever” and “a first corner”, respectively.
Claim 18 recites “the second sub-portion” in lines 1-2.  It should be changed to “the second bent sub-portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the optical module" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recite the limitation “the base is closer to a light incidence of the optical axis than the base” in lines 1-2.  It is indefinite because it describes the position of the base with respect to the base itself.  For examination purpose, the examiner considers the limitation as “the base is closer to the light incidence of the optical axis than the bottom”.
Claims 3-20 are also rejected under 35 U.S.C. 112(b) as being dependent from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown (US 2018/0321503 A1).

(*Note: Brown discloses in paragraph [0100] that the axial actuator arrangement 24 provided between the lens carriage 21 and the lens holder 23 is as described in WO-2007/113478, which is incorporated in Brown by reference.  WO-2007/113478 has corresponding US publication Topliss (US 2009/0295986 A1).  Therefore, the rejection regarding the limitations of the axial actuator arrangement (second driving assembly) is based on reference Topliss.)

As to claim 1, Brown discloses a camera module (Fig.1: camera apparatus 1), the profile of which has a polygonal structure when viewed from an optical axis direction (See Fig. 4), comprising:
a base (Fig.1: a can 15) with a polygonal structure (As shown in Fig.1, the can 15 is fixed to the sidewalls of the support structure 4, which has a polygonal shape as seen in Fig.4; therefore, the can has a polygonal structure as well);
a bottom (Figs.2-4: moving plate 9), configured to fixed an image sensor ([0038]: image sensor 6 is mounted on carrier 8/moving plate 9) and being movable relative to the base ([0044]: the moving plate 9 and the image sensor 6 are suspended on the support structure 4 and movable in laterally directions to the light-sensitive region of the image sensor); and
a first driving assembly (Figs.3 and 4: flexures 67 and SMA actuator wires 40), configured to drive the bottom to move relative to the base ([0077-0078]: the moving plate 9 and image sensor 6 are suspended on support structure 4 and move relative to the support structure 4.  Please note that the can 15 is fixed to the support structure 4, thus, the moving plate 9 and image sensor 6 also move relative to the can 15), and the first driving assembly is at least partially located in the center of a first side of the optical module (As shown in Figs.3 and 4, at least a portion of the SMA actuator wires 40 and the flexures 67 are located in the center of each side of the camera assembly 2.  One of the four sides corresponds to the first side in the claim).

As to claim 2, Brown discloses the camera module as claimed in claim 1, wherein the base is closer to a light incidence of the optical axis than the base (Fig.1: the can 15 is closer to the light incidence of the optical axis than the carrier 8/moving plate 9).

As to claim 3, Brown discloses the camera module as claimed in claim 1, wherein the first driving assembly further includes a first driving element having an elongated structure (Fig.4: SMA actuator wires 40), disposed on the first side (SMA actuator wires 40 are disposed on each of the four sides), and when viewed from the optical axis direction, two ends of the first driving element are located on the first side (See Fig. 4).

As to claim 4, Brown discloses the camera module as claimed in claim 1, further comprising a first elastic element having a sheet-like structure (Fig.3: flexures 67), the bottom is movably connected to the base via the first elastic element ([0071]: “Each flexure 67 is an elongate beam connected between the support structure 4 and carrier 8”), and the first elastic element does not overlap itself when viewed from the optical axis direction (See Fig.3).

As to claim 5, Brown discloses the camera module as claimed in claim 4, wherein the thickness direction of first elastic element is perpendicular to the optical axis (Fig. 3: the width of the flexures 67 parallel to the moving plate 9 is considered as the thickness direction in the claim).

As to claim 6, Brown discloses the camera module as claimed in claim 4, wherein the first elastic element has a first cantilever (Fig.3: flexures 67), and the cantilever is located on the first side and a second side of the optical module (Fig.3: one end of the flexure 67 connecting to the moving plate 9 is located on the claimed second side; the other end of the flexure 67/cantilever is located on the claimed first side), wherein the second side is adjacent to but not parallel to the first side (See Fig.3 below).

[AltContent: textbox (second corner)][AltContent: ][AltContent: textbox (first corner)][AltContent: ][AltContent: textbox (second side)][AltContent: ][AltContent: textbox (first side)][AltContent: ]
    PNG
    media_image1.png
    312
    443
    media_image1.png
    Greyscale

Fig. 3 of Brown

As to claim 7, Brown discloses the camera module as claimed in claim 6, wherein an end portion of the first cantilever is located at a first comer of the optical module when viewed from the optical axis direction (See Fig.3 above).

As to claim 8, Brown discloses the camera module as claimed in claim 7, further comprising:
a holder (lens carriage 21 in Fig.1 of Brown, which also corresponds to lens carrier 20 in Figs.1-3 of Topliss) configured to connect an optical element (at least one lens 22 and lens holder 23 as in [0099] of Brown, which also correspond to one or more lenses 8 and lens holder 21 in Fig.1 of Topliss); and
a second elastic element (Topliss: Fig.2: suspension element 10), having sheet-like shape (See Figs.2 and 3 of Topliss), wherein the holder is connected to the optical element via the second elastic element (Topliss: Fig.2 and [0126]).

As to claim 9, Brown discloses the camera module as claimed in claim 8, wherein the first elastic element and the second elastic element do not overlap when viewed from a direction that is perpendicular to the optical axis (See Fig.1 of Brown).

As to claim 10, Brown discloses the camera module as claimed in claim 9, wherein the second elastic element has a second cantilever (Topliss: Fig.2: flexures 13), and when viewed from the optical axis direction, an end portion of the second cantilever is located at the first corner (Topliss: Fig.2: there are total of four flexures 13, and the end portions of the flexures 13 are located at all four corners including the first corner).

As to claim 11, Brown discloses the camera module as claimed in claim 5, wherein two ends of the first cantilever are respectively located at the first corner and a second corner of the optical module when viewed from the optical axis direction (See Fig.3 of Brown above).

As to claim 12, Brown discloses the camera module as claimed in claim 11, wherein the two ends of the first cantilever do not overlap when viewed from any direction that is perpendicular to the optical axis (Brown: [0070]: the flexures 67 are formed integrally with the moving plate 9 at one end, and are mounted to the support plate 5 of the support structure 4 at the other end; therefore, the two ends of the flexures 67 do not overlap when viewed from a direction perpendicular to the optical axis).

As to claim 13, Brown discloses the camera module as claimed in claim 1, wherein the first driving assembly has a basing element having shape-memory alloy (Brown: Fig.4: SMA actuator wires 40).
As to claim 14, Brown discloses the camera module as claimed in claim 3, further comprising:
a holder (lens carriage 21 in Fig.1 of Brown, which also corresponds to lens carrier 20 in Figs.1-3 of Topliss), configured to sustain an optical element (at least one lens 22 and lens holder 23 as in [0099] of Brown, which also correspond to one or more lenses 8 and lens holder 21 in Fig.1 of Topliss); and
a second driving assembly (Topliss: Figs.2 and 4; [0135]: SMA wire 31), disposed on a side of the base (Topliss: See Fig.2.  The annular wall 5 in Figs. 1-3 of Topliss corresponds to the base in the claim), wherein the second driving assembly configured to drive the holder to move relative to the base (Topliss: [0156]).

As to claim 15, Brown discloses the camera module as claimed in claim 14, wherein the second driving assembly has an elongated second driving element disposed on the side of the base (Topliss: Fig.2: SMA wire 31 is disposed on the side of the annular wall 5).

As to claim 16, Brown discloses the camera module as claimed in claim 15, wherein the second driving element has a bent portion (Topliss: Fig.2 and [0144]: the SMA wire 31 has four lengths 42.  As shown in Fig. 2, the retaining element 41 creates a bent portion in the SMA wire 31 between two lengths 42).

As to claim 17, Brown discloses the camera module as claimed in claim 16, wherein the bent portion includes a first bent sub-portion and a second bent sub-portion (Topliss: Fig.2: the length 42 of the SMA wire on the left corresponds to the claimed first bent sub-portion, and the length 42 on the right corresponds to the claimed second bent sub-portion), wherein the first bent sub-portion is located at the central position of the side of the base (each bent sub-portion is located at the diagonally central position of its corresponding side of the annular wall).

As to claim 18, Brown discloses the camera module as claimed in claim 17, wherein the second sub-portion is adjacent to a first corner of the optical module (See Fig.2 of Topliss below for the spatial relationship between the second bent sub-portion and the first corner).

[AltContent: textbox (                          
(corresponding to the second bent sub-portion))][AltContent: textbox (second corner)][AltContent: textbox (                           
(corresponding to the first bent sub-portion))][AltContent: ][AltContent: oval][AltContent: oval][AltContent: ]
    PNG
    media_image2.png
    540
    634
    media_image2.png
    Greyscale

[AltContent: textbox (first corner)]

Fig. 2 of Topliss

As to claim 19, Brown discloses the camera module as claimed in claim 18, wherein the first bent sub-portion is located at the central position of the first corner and a second corner of the optical module (See Fig.2 of Topliss above.  There is at least a portion of the first bent sub-portion is located at the central position between the first corner and the second corner).

As to claim 20, Brown discloses the camera module as claimed in claim 14, wherein the second driving assembly has a basing element having shape-memory alloy (Topliss: Figs.2 and 4; [0135]: SMA wire 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hubert et al. (US 2019/0141248 A1) discloses a camera actuator including an actuator base, an auto focus voice coil motor, and an optical image stabilization voice coil motor.  The autofocus voice coil motor includes a lens carrier mounting attachment moveably mounted to the base; the optical image stabilization voice coil motor includes an image sensor carrier moveably mounted to the actuator base.
Chen (US 2014/0028906 A1) discloses an image stabilizer including a stationary frame, a moveable frame, and a driving assembly.  The driving assembly includes two first metal clips and a first SMA line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696